—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from (1) a fact-finding order of the Family Court, Westchester County (Cooney, J.), dated April 13, 1998, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of sexual abuse in the third degree, and (2) a dispositional order of the same court dated May 29, 1998, which adjudged the appellant to be a juvenile delinquent and placed him on probation under the supervision of the Westchester County Department of Probation for a period of two years. The appeal brings up for review the denial, after a hearing, of that branch of the appellant’s omnibus motion which was to suppress statements he made to law enforcement officials.
Ordered that the appeal from the fact-finding order is dismissed, without costs or disbursements, as that order was superseded by the order of disposition; and it is further,
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to appellant’s contention, his statements to the police were made voluntarily after he validly waived his rights (see, Family Ct Act § 305.2 [4], [7]). The appellant was questioned in a room specifically designated for youth affairs, in the presence of his mother and only two other police officers. *475One of the officers interpreted the Miranda rights (see, Miranda v Arizona, 384 US 436), which were read to the appellant, and both the appellant and his mother indicated that they understood those rights (see, Matter of James W., 130 AD2d 753).
Viewing the evidence in the light most favorable to the presentment agency (cf., People v Contes, 60 NY2d 620), we find it was legally sufficient to establish the appellant’s guilt beyond a reasonable doubt (see, Matter of Robert R., 248 AD2d 542; Matter of Anthony G., 247 AD2d 382).
The appellant’s remaining contentions are either without merit or do not require reversal. Mangano, P. J., Bracken, S. Miller and Goldstein, JJ., concur.